DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing of FIG. 4 is objected:

    PNG
    media_image1.png
    611
    646
    media_image1.png
    Greyscale

The pin “PSout” as circled above, should be changed to “PVgnd”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities: 
According to FIG. 2, the phrases “temperature measurement means, 212” in paragraph [0039] should be amended to “supply voltage measurement means, 212”. The phrases “supply voltage measurement means, 213” should be amended to “temperature measurement means, 213”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 26 recites a limitation “the isolated transformer used”, which lacks sufficient antecedent basis. Since claim 25 recites a transformer for isolation, for continuing examination purpose, claim 26 has been construed as “The protection device according to claim [[24]] 25”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“photovoltaic side input means”, “inverter side output means”, “voltage measurement means” and “temperature measuring means” in claim 21 and its dependent claims;
“power input means”, “power output means” and “power output interruption means” in claim 28;
“voltage measurement means” and “temperature measuring means” in claims 37 and 38;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT (US 2012/0194003 A1, hereinafter as “SCHMIDT”) in view of Benton (US 2017/0012431 A1, hereinafter as “Benton”). 
Regarding claim 21, SCHMIDT teaches:
A protection device (bypass and protection circuit 100 in FIG. 1) for photovoltaic generators (solar cells 130 in FIG. 1) in direct current  associated in series to form at least one string of generators connected to at least one inverter (FIG. 1 and [0035]: the solar cells 130 are connected to a AC inverter), with the device installed and interposed between each generator and the inverter to form a string comprising a plurality of the devices connected in series (FIG. 1 and [0040]: “The first output terminal 106 of the circuit 100 is connected to a first terminal conductor 136, which leads to a further solar cell arrangement 130; here, too, a circuit100 as is shown in FIG. 1 may be provided. The second output terminal 108 is connected to a second terminal conductor 138, which leads to a preceding solar cell arrangement, which may also have a protection circuit 100”. This teaches the protection circuit 100 is interposed between each solar cells 130 and the inverter to form a string comprising multiple protection circuit 100 connected in series), comprising:
a) a photovoltaic side protection stage (combination of terminals 102, 106 and separating element TE in FIG. 1), comprising:
	photovoltaic side input means, for electrical connection of photovoltaic panels (FIG. 1: input terminal 102);
	inverter side output means, for outlet connection to the inverter (FIG.1: output terminal 106); and
	a photovoltaic side protection circuit (the separating element TE 110 in FIG. 1) interposed between the photovoltaic side input means and the inverter side output means (FIG. 1, TE 110 is interposed between input terminal 102 and output terminal 106); and
b) a device side control and protection stage (combination of blocks described below in FIG.s 1, 3 and 5), comprising:
	voltage measurement means (block 140 in FIG.s 1, 3 and 5), for measuring supply voltage in the device side control and protection stage (FIG.s 1, 3 and 5, and [0046]: “the controller 114 includes a first block 140, which receives and measures the input voltage UE”);
	temperature measuring means (sensor 116/120 in FIG.1 and [0043]: “The controller 114 may further be connected to the internal or external sensors 116 and/or 120, i.e. for sensing the temperature of the circuit itself or of the solar cell arrangement or its environment”; And FIG. 5 and [0050]: “a block 156' is indicated which contains monitoring circuits and algorithms, which further receives temperature signals Tint and Text indicating internal and external temperatures”. All these teaches a temperature sensor 116 and/or 120); and
	at least one controller (controller 114, excluding block 140, in FIG.s 1, 3 and 5) suitable to process information received by the voltage measurement means and from the temperature measuring means and consequently control the photovoltaic side protection circuit (FIG.s 1, 3 and 5, and [0047], [0050], and [0061]: “The module may also be switched off, within the circuit, by means of the internal and/or external sensors. This includes switch-off in the event of an overcurrent or an overvoltage, in the event of an excessive temperature T.sub.int of the circuit itself, or Text of the module or its environment”. All these teach the controller processes the measured voltage and temperature, and controls the TE110 to switch on or off the solar cells 130 accordingly);
SCHMIDT teach all the limitations except the photovoltaic side protection stage is galvanically isolated from the device side control and protection stage.
However, Benton teaches in an analogous art: 
the photovoltaic side protection stage is galvanically isolated from a controller (FIG.s 3, 6 and 8, and [0065]: “FIG. 8 is a schematic of a solar module circuit 800 utilizing an isolation transformer 810 and an enhancement mode MOSFET to shut off a solar module according to one embodiment”. In Benton’s teaching, isolation transformer 810 provides the galvanic isolation between the MOSET 806/(photovoltaic side protection stage) and the controller 307).
SCHMIDT can use Benton’s teaching to galvanically isolate the photovoltaic side protection stage from the device side control and protection stage, so the device side control and protection stage can be put into a low voltage region while the photovoltaic side protection stage is at a high voltage region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHMIDT based on the teaching of Benton, to make the protection device wherein the photovoltaic side protection stage is galvanically isolated from the device side control and protection stage. One of ordinary skill in the art would have been motivated to do this modification since it can help create a more reliable and safer environment, as Benton teaches in [0006]. 

Regarding claim 22, SCHMIDT-Benton teach all the limitations of claim 21. 
SCHMIDT further teaches:
the photovoltaic side protection circuit comprises a photovoltaic side switch interposed between the photovoltaic side input means and the inverter side output means, the photovoltaic side switch being realized by means of a field-effect transistor (switch S1 in FIG. 2. And [0024]: “a MOSFET may be employed as the switching element”).

Regarding claim 23, SCHMIDT-Benton teach all the limitations of claim 21. 
SCHMIDT further teaches:
the photovoltaic side protection circuit comprises a protection device against reverse polarity (diode D1 in FIG. 2).

Regarding claim 24, SCHMIDT-Benton teach all the limitations of claim 21. 
Benton further teaches:
the photovoltaic side protection circuit comprises protection components (FET 806 in FIG. 8), drive members (elements 807, 808 and 809 in FIG. 8) and galvanic isolation components (transformer 810 in FIG. 8) operable to allow the monitoring of the drive members by the controller maintaining the controller and the photovoltaic side protection stage galvanically isolated from each other (FIG.s 3 and 8 and [0065]: the controller controls the turning on/off of the FET 806, and the transformer 810 isolates the controller from the protection circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SCHMIDT based on the teaching of Benton, to make the protection device wherein the photovoltaic side protection circuit comprises protection components, drive members and galvanic isolation components operable to allow the monitoring of the drive members by the controller maintaining the device side control and protection stage and the photovoltaic side protection stage galvanically isolated from each other. One of ordinary skill in the art would have been motivated to do this modification since it can help create a more reliable and safer environment, as Benton teaches in [0006]. 

Regarding claim 25, SCHMIDT-Benton teach all the limitations of claim 24. 
Benton further teaches:
the galvanic isolation is constituted by a transformer having a required level of isolation (isolation transformer 810 in FIG. 8, which achieves a required level of isolation), to which is associated a control circuit operably associated with the controller (FIG.s 3 and 8: control circuit of the controller 307 connects to the transformer 810).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SCHMIDT based on the teaching of Benton, to make the protection device wherein the galvanic isolation is constituted by a transformer having a required level of isolation, to which is associated a control circuit operably associated with the controller. One of ordinary skill in the art would have been motivated to do this modification since it can help create a more reliable and safer environment, as Benton teaches in [0006]. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT view of Benton, and in further view of Telefus (US 2014/0268901 A1, hereinafter as “Telefus”). 
Regarding claim 26, SCHMIDT-Benton teach all the limitations of claim 25. 
But SCHMIDT-Benton do not teach the drive members are controlled by means of a digital line from the controller able to oscillate at a frequency compatible with the isolation transformer used, the driving topology being of half-bridge type with an appropriate connection circuit.
However, Telefus teaches in an analogous art: 
the drive members are controlled by means of a digital line from the controller able to oscillate at a frequency compatible with the isolation transformer used, the driving topology being of half-bridge type with an appropriate connection circuit (FIG.4 and [0027-0030]: a digital line from controller 110 controls the gate of MOS 106 and oscillate at a frequency compatible with the isolation transformer 104. This is a half-bridge type fly-back converter, which generates a control voltage Vout at the secondary winding side of the transformer. The voltage is maintained by capacitor 126, and will be depleted through resistors 128, 122 and 124 if the controller 110 decreases the switching duty cycle. The voltage Vout is used to control the photovoltaic side protection circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SCHMIDT-Benton based on the teaching of Telefus, to make the protection device wherein the drive members are controlled by means of a digital line from the controller able to oscillate at a frequency compatible with the isolation transformer used, the driving topology being of half-bridge type with an appropriate connection circuit. One of ordinary skill in the art would have been motivated to do this modification since it can help create a “regulated output voltage” through “an isolation transformer”, as Telefus teaches in [0027-0028]. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT view of Benton, and in further view of Wang (US 2011/0175538 A1, hereinafter as “Wang”). 
Regarding claim 27, SCHMIDT-Benton teach all the limitations of claim 24. 
But SCHMIDT-Benton do not teach the drive members comprise a bipolar PNP transistor, a diode and a passive components network capable of controlling the opening time of the photovoltaic side protection circuit.
However, Wang teaches in an analogous art: 
the drive members comprise a bipolar PNP transistor (bipolar PNP S1 in FIG. 3), a diode (diode D2 or D3 in FIG. 3) and a passive components network (capacitor C3 and resistors R1, R2 and R3 in FIG. 3) capable of controlling the opening time of the switch ([0022-0023]: these drive members control the opening/closing time of the switch T1 in FIG. 3) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHMIDT-Benton based on the teaching of Wang, to make the protection device wherein the drive members comprise a bipolar PNP transistor, a diode and a passive components network capable of controlling the opening time of the photovoltaic side protection circuit. One of ordinary skill in the art would have been motivated to do this modification since it can help create a “level shift circuit” to turn on and off the switch at high voltage side, as Wang teaches in [0022-0023]. 

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT view of Benton, and in further view of Roos (US 2017/0131709 A1, hereinafter as “Roos”). 
Regarding claim 28, SCHMIDT-Benton teach all the limitations of claim 21. 
But SCHMIDT-Benton do not teach the device side control and protection stage comprises a power supply circuit for supplying the controller and the photovoltaic side protection stage, the power supply circuit comprising power input means for the connection of a power source of the device, the power output means for connection of a following device of the string to be supplied, power output interruption means for interrupting the power supply between the power input means and power output means.
However, Roos teaches in an analogous art: 
a power supply circuit for supplying the power (capacitor 418 supplies power to the block 106 in FIG. 4), the power supply circuit comprising power input means (input leads 424 in FIG. 4) for the connection of a power source of the device, the power output means (output leads 426 in FIG. 4) for connection of a following device of the string to be supplied (output leads 426 deliver power to the next block in the daisy chain), power output interruption means (switch 416 in FIG. 4) for interrupting the power supply between the power input means and power output means (switch 416 can connect or disconnect the input leads 424 and the output leads 426).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHMIDT-Benton based on the teaching of Roos, to make the protection device wherein the device side control and protection stage comprises a power supply circuit for supplying the controller and the photovoltaic side protection stage, the power supply circuit comprising power input means for the connection of a power source of the device, the power output means for connection of a following device of the string to be supplied, power output interruption means for interrupting the power supply between the power input means and power output means. One of ordinary skill in the art would have been motivated to do this modification since it can help create “daisy chain topology” to provide the power supply to “downstream” block of the daisy chain, as Roos teaches in [0007].

Regarding claim 29, SCHMIDT-Benton-Roos teach all the limitations of claim 28. 
Roos further teaches:
the power output interruption means comprise at least one switch controlled by a controller (switch 416 in FIG. 4. Roos teaches in [0067]: “After successful completion of the initialization of first sensor 200, first switch 416 of first sensor 200 is closed in order to provide it with electrical voltage for initialization of second sensor 202”. This teaches the switch 416 is controlled by a controller to close or open).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SCHMIDT-Benton based on the teaching of Roos, to make the protection device wherein the power output interruption means comprise at least one switch controlled by the controller. One of ordinary skill in the art would have been motivated to do this modification since it can help create “daisy chain topology” to provide the power supply to “downstream” block of the daisy chain, as Roos teaches in [0007]. 

Regarding claim 30, SCHMIDT-Benton-Roos teach all the limitations of claim 29. 
SCHMIDT further teaches:
the switch is constituted by a field-effect transistor ([0024]: “a MOSFET may be employed as the switching element”).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT view of Benton, and in further view of GOETZ MARCO (DE 102010023549 B4, hereinafter as “MARCO”). 
Regarding claim 35, SCHMIDT-Benton teach all the limitations of claim 21. 
But SCHMIDT-Benton do not teach voltage regulators, wherein the voltage regulators, the temperature measuring means and the voltage measurement means are suitable to manage the power supply of the controller providing devices suitable to convert and scale the voltages and currents present in the system in a range so as to make reading possible by means of analog/digital converters, integrated in the logic of the controller and comprising conditioning/filtering means of the parameters so that they are limited to ranges predefined by the generators, making the protection device immune to external disturbances, both of the ducted and disbarred type.
However, MARCO teaches in an analogous art: 
voltage regulators ([0026]: “The control electronics can provide a regulated supply voltage for the module electronics from the photovoltaic module voltage over the supply line by a voltage regulator, with short voltage dips, the electrical supply is maintained by a backup capacitor in the supply unit and a backflow of current from the voltage regulator is blocked in the photovoltaic module by oppositely connected diodes”), wherein the voltage regulators, the temperature measuring means and the voltage measurement means are suitable to manage the power supply of the controller providing devices suitable to convert and scale the voltages and currents present in the system in a range so as to make reading possible by means of analog/digital converters, integrated in the logic of the controller and comprising conditioning/filtering means of the parameters so that they are limited to ranges predefined by the generators ([0114]: “… by the measuring electronics 101 in 6 by means of voltage divider 49 and analog-to-digital converter 50 in digitized form in a data register 51 written”; And [0043]: “When combining the measuring electronics with the control electronics, the measuring electronics can have a temperature sensor with a connected AD converter which is connected to the data register of the control electronics when an elevated temperature T occurs”. All these teach the voltage and current measured for voltage and temperature are conditioned and then converted to digital values through analog/digital converters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHMIDT-Benton based on the teaching of MARCO, to make the protection device protection device to further comprise voltage regulators, wherein the voltage regulators, the temperature measuring means and the voltage measurement means are suitable to manage the power supply of the controller providing devices suitable to convert and scale the voltages and currents present in the system in a range so as to make reading possible by means of analog/digital converters, integrated in the logic of the controller and comprising conditioning/filtering means of the parameters so that they are limited to ranges predefined by the generators, making the protection device immune to external disturbances, both of the ducted and disbarred type. One of ordinary skill in the art would have been motivated to do this modification since the voltage regulator can help maintain the power supply, as MARCO teaches in [0026]. The A/D converter can help convert the analog signal to digital signal, which can be compared to digital threshold values to detect the fault conditions, as MARCO teaches in [0040]. 

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT view of Roos, and in further view of Ishibashi (US 2014/0091629 A1, hereinafter as “Ishibashi”). 
Regarding claim 36, SCHMIDT teaches:
A protection system for photovoltaic installations, comprising:
a plurality of photovoltaic generators with direct current (solar cells 130 in FIG. 1);
wherein each generator is connected to a protection device (FIG. 1: each solar cells 130 is connected a protection device, i.e., bypass and protection circuit 100);
wherein the protection devices are connected in series to form a string connected to at least an inverter (FIG. 1 and [0040]: “The first output terminal 106 of the circuit 100 is connected to a first terminal conductor 136, which leads to a further solar cell arrangement 130; here, too, a circuit100 as is shown in FIG. 1 may be provided. The second output terminal 108 is connected to a second terminal conductor 138, which leads to a preceding solar cell arrangement, which may also have a protection circuit 100”. This teaches the protection devices are connected in series to forma string. SCHMIDT also teaches in [0035] that the solar cells 130 are connected to an AC inverter);
wherein each of the devices are provided with protection components (TE 110 in FIG. 1) to interrupt the storage of energy by the photovoltaic generator associated through at least one switch (switch S1 in FIG. 2. When S1 is open, the solar cells 130 is open circuit and is not supplying energy to the inverter);
SCHMIDT teach all the limitations except that each of the devices is power supplied by an electricity grid by means of a power supply circuit;  each of the devices are able to interrupt the power supply to the devices following it along the string.
However, Roos teaches in an analogous art:
wherein each of the devices is power supplied by means of a power supply circuit (capacitor 418 supplies power to the block 106 in FIG. 4);
wherein each of the devices are able to interrupt the power supply to the devices following it along the string (FIG. 4: block 106 forms a daisy chain. And the switches 416, 440 and 460 can interrupt the power supply to the devices following it along the string).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHMIDT based on the teaching of Roos, to make the protection system wherein each of the devices is power supplied by means of a power supply circuit; and wherein each of the devices are able to interrupt the power supply to the devices following it along the string. One of ordinary skill in the art would have been motivated to do this modification since it can help create “daisy chain topology” to provide or disconnect the power supply to “downstream” block of the daisy chain, as Roos teaches in [0007]. 
SCHMIDT-Roos teach all the limitations except power is supplied by an electricity grid.
However, Ishibashi teaches in an analogous art: 
power is supplied by an electricity grid (FIG. 1 and [0065]: the power supply of the controller 8 is generated from grid power AC0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHMIDT-Roos based on the teaching of Ishibashi, to make the protection system wherein each of the devices is power supplied by an electricity grid by means of a power supply circuit. One of ordinary skill in the art would have been motivated to do this modification since it can help provide the “operation power supply” to the controlling circuits, as Ishibashi teaches in [0065]. 

Regarding claim 37, SCHMIDT-Roos-Ishibashi teach all the limitations of claim 36.
SCHMIDT further teaches:
each device of the string processes data detected by temperature measuring means (sensor 116/120 in FIG.1 and [0043]: “The controller 114 may further be connected to the internal or external sensors 116 and/or 120, i.e. for sensing the temperature of the circuit itself or of the solar cell arrangement or its environment”; And FIG. 5 and [0050]: “a block 156' is indicated which contains monitoring circuits and algorithms, which further receives temperature signals Tint and Text indicating internal and external temperatures”. All these teaches a temperature sensor 116 and/or 120) and by voltage measurement means (FIG.s 1, 3 and 5, and [0046]: “the controller 114 includes a first block 140, which receives and measures the input voltage UE”) and consequently controls the state of its photovoltaic side switch (FIG.s 1, 3 and 5, and [0047], [0050], and [0061]: “The module may also be switched off, within the circuit, by means of the internal and/or external sensors. This includes switch-off in the event of an overcurrent or an overvoltage, in the event of an excessive temperature T.sub.int of the circuit itself, or Text of the module or its environment”. All these teach the controller processes the measured voltage and temperature, and controls the TE110 to switch on or off the solar cells 130 accordingly).

Regarding claim 38, SCHMIDT-Roos-Ishibashi teach all the limitations of claim 36.
SCHMIDT further teaches:
each device of the string processes data detected by the temperature measuring means and by supply voltage measurement means (FIG.s 1, 3 and 5, and [0047], [0050], and [0061]: “The module may also be switched off, within the circuit, by means of the internal and/or external sensors. This includes switch-off in the event of an overcurrent or an overvoltage, in the event of an excessive temperature T.sub.int of the circuit itself, or Text of the module or its environment”. All these teach the controller processes the measured voltage and temperature, and to switch-off in the event of over voltage or over temperature, or to switch-on when voltage and temperature are normal).
Roos further teaches:
controls the power supply to devices following it along the string (FIG. 4 and [0054]: “a first switch signal is furnished to the first sensor in response to a successful initialization of the first sensor, in order to close the first switch and start the initialization of the second sensor”. This teaches to close the first switch 416 to deliver the power supply to the device following along the string, when the first device 106 is detected to behave normally).
Roos teaches to deliver the power to the following block if a block behaves normally. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SCHMIDT-Ishibashi based on the teaching of Roos, to make the protection system wherein each device of the string processes data detected by the temperature measuring means and by supply voltage measurement means and consequently controls the power supply to devices following it along the string. One of ordinary skill in the art would have been motivated to do this modification since it only shut off the faulty devices and other normal devices can still work “with maximum possible availability”, as Roos teaches in [0005].

Regarding claim 39, SCHMIDT-Roos-Ishibashi teach all the limitations of claim 36.
SCHMIDT further teaches:
each of the protection devices is associated to a single generator (FIG.1 : each protection device 100 is associated to a single generator 130, wherein all the solar cells in 130 are connected in series and are considered to form a single solar module).

Regarding claim 40, SCHMIDT-Roos-Ishibashi teach all the limitations of claim 36.
SCHMIDT further teaches:
each protection device is associated to two generators and each generator is associated to a single protection device (FIG. 2: each protection device 100 is associated to two generators SM1 and SM2, and SM1 or SM2 is associated to a protection device 100). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT in view of Benton and Roos, and in further view of Wang. 
Regarding claim 31, SCHMIDT-Benton-Roos teach all the limitations of claim 30. 
But SCHMIDT-Benton-Roos do not teach the power output interruption means comprise a level sideshifter circuit that allows the driving of the switch by the controller with the power supply referred to the ground supply line of the power supply circuit.
However, Wang teaches in an analogous art: 
the interruption means comprise a level sideshifter circuit that allows the driving of the switch by the controller with the power supply referred to the ground supply line of the power supply circuit (FIG. 3: level shifter 160 allows the driving of the switch T1 by a controller with the power supply referred to the ground).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHMIDT-Benton-Roos based on the teaching of Wang, to make the protection device wherein the power output interruption means comprise a level sideshifter circuit that allows the driving of the switch by the controller with the power supply referred to the ground supply line of the power supply circuit. One of ordinary skill in the art would have been motivated to do this modification since the “level shift circuit” can help turn on and off the switch at high voltage side using a control signal at low voltage side, as Wang teaches in [0022-0023]. 

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT in view of Benton and Roos, and in further view of Haas (US 2016/0226393 A1, hereinafter as “Haas”). 
Regarding claim 32, SCHMIDT-Benton-Roos teach all the limitations of claim 29. 
But SCHMIDT-Benton-Roos do not teach the electric power supply circuit includes protection and interruption components comprising a switch adapted to short circuit the power input means.
However, Haas teaches in an analogous art: 
the electric power supply circuit includes protection and interruption components comprising a switch adapted to short circuit the power input means (FIG.s 2A and 3A” the switch Q1 can short the power input pin 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHMIDT-Benton-Roos based on the teaching of Haas, to make the protection device wherein the electric power supply circuit includes protection and interruption components comprising a switch adapted to short circuit the power input means. One of ordinary skill in the art would have been motivated to do this modification since it help create a “protection circuit” to deal with fault condition, as Haas teaches in [0015]. 

Regarding claim 33, SCHMIDT-Benton-Roos-Haas teach all the limitations of claim 32. 
Haas further teaches:
the switch is formed by a field-effect transistor (switch Q1 in FIG. 3A. Haas teaches in [0016]: “in the embodiments shown in FIGS. 3A-3B, the switch Q1 is a metal oxide semiconductor field-effect transistor (MOSFET)”) and by a resistor (resistor R1 in FIG. 3A) and is driven by the controller via a SCmos drive line (as shown in FIG. 3A, the gate of Q1 is driven by a drive line, which can be called SCmos drive line, from a controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified SCHMIDT-Benton-Roos based on the teaching of Haas, to make the protection device wherein the switch is formed by a field-effect transistor and by a resistor and is driven by the controller via a SCmos drive line. One of ordinary skill in the art would have been motivated to do this modification since it help create a “protection circuit” to deal with fault condition, as Haas teaches in [0015]. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT in view of Benton and Roos, and in further view of Barrow (US 2010/0013548 A1, hereinafter as “Barrow”). 
Regarding claim 34, SCHMIDT-Benton-Roos teach all the limitations of claim 28.
But SCHMIDT-Benton-Roos do not teach the power supply circuit includes protection members interposed between the power input means and the controller adapted to protect the device against polarity reversals and to limit the current of the power transients, wherein, at the same time, not causing intervention of protections present in an external power circuit.
However, Barrow teaches in an analogous art: 
protection members interposed between the power input means and the power output adapted to protect the device against polarity reversals and to limit the current of the power transients (FIG. 2 and [0016-0018]: protection members, which include diode D3 and current limiting resistor Rn, are interposed between power input Vin and power output Vout, to limit the current of the power transients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHMIDT-Benton-Roos based on the teaching of Barrow, to make the protection device wherein the power supply circuit includes protection members interposed between the power input means and the controller adapted to protect the device against polarity reversals and to limit the current of the power transients, wherein, at the same time, not causing intervention of protections present in an external power circuit. One of ordinary skill in the art would have been motivated to do this modification since it help prevent the reversal power current and limit the current, as Barrow teaches in [0016-0018].

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Höft (US 2019/0363200 A1): teaches a system to turn on or off solar panel string.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115